 


109 HR 999 IH: Chiropractic Health Parity for Military Beneficiaries Act
U.S. House of Representatives
2005-03-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 999 
IN THE HOUSE OF REPRESENTATIVES 
 
March 1, 2005 
Mr. Rogers of Alabama introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To require the Secretary of Defense to develop and implement a plan to provide chiropractic health care services and benefits for certain new beneficiaries as part of the TRICARE program. 
 
 
1.Short titleThis Act may be cited as the Chiropractic Health Parity for Military Beneficiaries Act. 
2.Chiropractic health care for retirees, dependents, and survivors 
(a)Plan requiredNot later than August 31, 2005, the Secretary of Defense shall complete development of a plan to provide chiropractic health care services and benefits, as a permanent part of the TRICARE program, for covered beneficiaries. 
(b)Contents of planThe plan shall require that a contract entered into under section 1097 of title 10, United States Code, for the delivery of health care services shall— 
(1)include the delivery of chiropractic services; 
(2)require that chiropractic services may be provided only by a doctor of chiropractic; and 
(3)provide that a covered beneficiary may select and have direct access to a doctor of chiropractic without referral by another health practitioner. 
(c)Implementation of planThe plan developed under subsection (a) shall provide for implementation of the plan to begin no later than January 31, 2006. 
3.DefinitionsIn this Act: 
(1)The term chiropractic services— 
(A)includes diagnosis (including by diagnostic X-ray tests), evaluation and management, and therapeutic services for the treatment of a patient's health condition, including neuromusculoskeletal conditions and the subluxation complex, and such other services determined appropriate by the Secretary and as authorized under State law; and 
(B)does not include the use of drugs or surgery. 
(2)The term covered beneficiary has the meaning provided by section 1072(5) of title 10, United States Code. 
(3)The term doctor of chiropractic means only a doctor of chiropractic who is licensed as a doctor of chiropractic, chiropractic physician, or chiropractor by a State, the District of Columbia, or a territory or possession of the United States.  
(4)The term TRICARE program has the meaning provided by section 1072(7) of title 10, United States Code. 
 
